DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office correspondence is in response to the amendment filed on 06/21/2022.
3.	Claims 1-2, 8 ,10-15 , 20-23 and 28 are amended.
4.	Double patenting rejection is overcome due to filing of Terminal Disclaimer.
5.	 Claims 1 - 29 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Silvano (Pub No: 2015/0213552) in view of Harvey et al. (Patent No: US 6,497,583 B1).

Regarding claim 1. Silvano teaches a method, comprising: 
receiving, at one or more computers, programmer input that includes source code in a programming language (Silvano [0126] and [0268] r programmatically generated source code (i.e. a collection of computer instructions possibly with comments written using some human-readable computer language is received where programmatic source-code in interpreted as source code in a programming language accordance to instrument definitions and user-inputs), the source code defining a behavior of an executable electronic object ( Silvano [0014] and [0015] source code by invoking of user-defined financial instrument in an object-oriented programming language interpreted as behavior of an executable electronic object ), 
the source code including a built-in first function of the programming language that is configured to (Silvano [0014] combining said user code and said code wrapper into the source code which include user-defined financial instrument as a function of at least part of said instrument definitions interpreted as built-in first function instrument parameters in said user code and orderly returning output objects representing contingent cashflows values;), when executed, identify parameters associated with electronic messages and to make the parameters available to a user-defined second function that is defined by the source code (Silvano [0056] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language ) ;
 evaluating, at the one or more computers, source code included in the programmer input, including generating the executable electronic object according to the source code (Silvano [0098] , [0119] and [0123] application executed by computer where the programmatically generated source code may be generated by modifying the user-code string and the programmatically generated code wrapper string on the basis of the instrument definitions and variables referencing to inputs objects that comprise the value of such variables when the programmatically generated source code).
Silvano does not teach executing at one of more computers, the executable electronic object in connection with one or more electronic messages, including:
 identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function,
 and executing the user-defined second function with the plurality of parameters.
However Harvey teaches executing at one of more computers (Harvey col 13, lines 10-15 user identify email with addresses to central controller module interpreted receiving at the computer shown in Fig 1), the executable electronic object in connection with one or more electronic messages ( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), including:
 identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1),
 and executing the user-defined second function with the plurality of parameters ( Harvey col 8, lines 4-10 , col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message with name, address, personal information, and other creator information, interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as executing the user-defined second function with the plurality of parameters shown in Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 2. Silvano and Harvey teach the method of claim 1, and Harvey further teaches wherein: the programming language defines keywords for the built-in first function, the keywords corresponding to respective parameters associated with electronic messages ( user identify email with name, address, as input corresponding to the user-defined second function includes a subset of the keywords interpreted as keywords corresponding to respective parameters associated with electronic messages); 
first source code corresponding to the user-defined second function includes a subset of the keywords (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information with keyword , and other creator information to central controller module interpreted as input corresponding to the user-defined second function includes a subset of the keywords); and
generating the executable electronic object comprises using the subset of the keywords to select a subset of the parameters to be made available to the user-defined second function (Harvey col 8, lines 2-8, col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message creator information with keyword , interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as parameters to be made available to the user-defined second function).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 3. Silvano and Harvey teach the method of claim 2, and Harvey further teaches wherein the keywords defined for the built-in first function include first keywords corresponding to senders and recipients of electronic messages (Harvey col 8, lines 2-8, col 13 lines 7 - 15 , e-mail message creator information with keyword , interpreted as keywords corresponding to senders and recipients of electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 4, Silvano and Harvey teach the method of claim 2, and Harvey further teaches wherein the keywords defined for the built-in first function include first keywords corresponding to files attached to electronic messages (Harvey col 8, lines 2-8 and col 24 lines 36 - 39 41 e-mail message creator information with keyword , interpreted as first function include first keywords corresponding to files attached to electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 5. Silvano and Harvey teach the method of claim 2, and Harvey further teaches wherein the keywords defined for the built-in first function include first keywords corresponding to routing information for electronic messages(Harvey col 8, lines 2-8, col 13 lines 7 - 15 e-mail message creator information with keyword and address information for routing , interpreted as keywords corresponding to routing information for electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 6. Silvano and Harvey teach the method of claim 1, and Harvey further teaches comprising:
receiving, at the one or more computers, an indicator of an individual electronic message(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1);
wherein executing the executable electronic object includes:
invoking the executable object in connection with the individual electronic message, and identifying the plurality of parameters in the individual electronic message( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 7. Silvano and Harvey teach the method of claim 1, and Harvey further teaches comprising:
receiving, at the one or more computers, an indicator of a file that includes a plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted an indicator of a file that includes a plurality of electronic messages);
wherein executing the executable electronic object includes:
invoking the executable object in connection with the plurality of electronic messages(( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), and identifying the plurality of parameters in the plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1),.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 8. Silvano and Harvey teach the method of claim 1, and Silvano further teaches wherein: evaluating source cade in the programmer input further comprises
 generating, at the one or more computers, 
an identifier corresponding to the electronic object (Silvano [0282] variable object and an error message );
 the method further comprises receiving, at the one or more computers, a particular electronic message that includes the identifier (Silvano [0272] user-interface may prevent pricing the instrument and report to the user an error message. An error message is indeed associated to each validation rule at editing time interpreted as , a particular electronic message that includes the identifier) ; and 
executing the executable electronic object comprises executing the executable electronic object in connection with receiving the particular electronic message and in response to determining the particular electronic message includes the identifier (Silvano [0056] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language).


Regarding claim 9. Silvano and Harvey teach the method of claim 8, and Silvano further teaches comprising: using, at the one or more computers, the identifier to locate the executable electronic object in a memory system ().

Regarding claim 10. Silvano and Harvey teach the method of claim 8, and Silvano further teaches wherein: the source code in programmer input further comprises a built-in second function of the programming language that is configured to, when executed, store electronic objects in a memory system corresponding to the one or more computers (Silvano [0126] and [0268] r programmatically generated source code (i.e. a collection of computer instructions possibly with comments written using some human-readable computer language is received where programmatic source-code in interpreted as source code in a programming language accordance to instrument definitions and user-inputs ); and 
evaluating the source code comprises: in response to evaluating the built-in second function in the source code , storing the executable electronic object in the memory system ( Silvano [0098] , [0119] and [0123] application executed by computer where the programmatically generated source code may be generated by modifying the user-code string and the programmatically generated code wrapper string on the basis of the instrument definitions and variables referencing to inputs objects that comprise the value of such variables when the programmatically generated source code ), and 
generating the identifier, the identifier indicating a location of the electronic
object in the memory system (Silvano [0056] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language ).

Regarding claim 11. Silvano and Harvey teach the method of claim 10, and Silvano further teaches wherein:
the built-in first function is an argument of the built-in second function within the source code (Silvano [0014] combining said user code and said code wrapper into the source code which include user-defined financial instrument as a function of at least part of said instrument definitions interpreted as built-in first function instrument parameters in said user code and orderly returning output objects representing contingent cashflows values).

Regarding claim 12. Silvano and Harvey teach the method of claim 1, and Silvano further teaches wherein:
the source code further comprises a built-in second function of the programming language that is configured to, when executed, generate an application programming interface (API) (Silvano [0057] Application programming interface );
evaluating the source code programmer input comprises:
in response to evaluating the built-in second function in the source code
( Silvano [0098] , [0119] and [0123] application executed by computer where the programmatically generated source code may be generated by modifying the user-code string and the programmatically generated code wrapper string on the basis of the instrument definitions and variables referencing to inputs objects that comprise the value of such variables when the programmatically generated source code);
generating an API that applies the executable electronic object(Silvano [0057] and [0313] software application (a main application) wherein the application renders a graphical user interface that allows a user to define at runtime some arbitrary financial instrument using the object-oriented programming language); and
executing the executable electronic object in connection with the one or more electronic messages comprises executing the executable electronic object in response to receiving, via the API, i) the one or more electronic messages (Silvano [0056], [0057] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language )

Regarding claim 13. Silvano and Harvey teach the method of claim 12, and Silvano further teaches wherein:
the built-in first function is an argument of the built-in second function within the source code (Silvano [0014] combining said user code and said code wrapper into the source code which include user-defined financial instrument as a function of at least part of said instrument definitions interpreted as built-in first function instrument parameters in said user code and orderly returning output objects representing contingent cashflows values ).

Regarding claim 14. Silvano teaches one or more tangible, non-transitory computer readable media storing machine readable instruction that, when executed by one or more processors, cause the one or more processors (Silvano [0055] computer readable storage medium having computer readable program code embodied therewith, and a microprocessor coupled to the computer readable storage medium, wherein responsive to executing the first computer readable program code, the processor is configured for executing computer readable program) to: 
receive programmer input that includes source code in a programming language( Silvano [0126] and [0268] programmatically generated source code (i.e. a collection of computer instructions possibly with comments written using some human-readable computer language is received where programmatic source-code in interpreted as source code in a programming language accordance to instrument definitions and user-inputs), the source code defining a behavior of an executable electronic object, the programmer input ( Silvano [0014] and [0015] source code by invoking of user-defined financial instrument in an object-oriented programming language interpreted as behavior of an executable electronic object ), 
the source code including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages and to make the parameters available to a user-defined second function that is defined by the source code (Silvano [0056] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language);
 evaluate the source code included in the programmer input, including generating the executable electronic object according to the source code (Silvano [0098] , [0119] and [0123] application executed by computer where the programmatically generated source code may be generated by modifying the user-code string and the programmatically generated code wrapper string on the basis of the instrument definitions and variables referencing to inputs objects that comprise the value of such variables when the programmatically generated source code).
Silvano does not teach execute the executable electronic object in connection with one or more electronic messages, including: identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function, and executing the user-defined second function with the plurality of parameters.
However, Harvey teaches execute the executable electronic object in connection with one or more electronic messages( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), including: 
identifying a plurality of parameters in the one or more electronic messages, making the plurality of parameters available to the user-defined second function(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1), and executing the user-defined second function with the plurality of parameters( Harvey col 8, lines 4-10 , col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message with name, address, personal information, and other creator information, interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as executing the user-defined second function with the plurality of parameters shown in Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 15. Silvano and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, Harvey further teaches wherein: the programming language defines keywords for the built-in first function, the keywords corresponding to respective parameters associated with electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, as input corresponding to the user-defined second function includes a subset of the keywords interpreted as keywords corresponding to respective parameters associated with electronic messages); 
first source code corresponding to the user-defined second function includes a subset of the keywords ( Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information with keyword , and other creator information to central controller module interpreted electronic message interpreted as first programmer input corresponding to the user-defined second function includes a subset of the keywords );
 and the one or more tangible, non-transitory computer readable media further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to use the subset of the keywords to select a subset of the parameters to be made available to the user-defined second function (Harvey col 8, lines 2-8, col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message creator information with keyword , interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as parameters to be made available to the user-defined second function).
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.


Regarding claim 16. Silvano and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, f and Silvano further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors (Silvano [0055] computer readable storage medium having computer readable program code and a microprocessor coupled to the computer readable storage medium, wherein responsive to executing the first computer readable program code, the processor is configured for executing computer readable program )
to:
receive an indicator of an individual electronic message ( Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1 );
invoke the executable object in connection with the individual electronic message(Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages); and
identify the plurality of parameters in the individual electronic message ( Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.


Regarding claim 17. Silvano and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, and Silvano further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors ( Silvano [0055] computer readable storage medium having computer readable program code and a microprocessor coupled to the computer readable storage medium, wherein responsive to executing the first computer readable program code, the processor is configured for executing computer readable program ) to:
receive an indicator of a file that includes a plurality of electronic messages ( );
invoke the executable object in connection with the plurality of electronic messages( ); and
identify the plurality of parameters in the plurality of electronic messages( ).

Regarding claim 18. Silvano and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, and Silvano further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors(Silvano [0055] computer readable storage medium having computer readable program code and a microprocessor coupled to the computer readable storage medium, wherein responsive to executing the first computer readable program code, the processor is configured for executing computer readable program) and Harvey teaches generate an identifier corresponding to the electronic object(Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages);
receive a particular electronic message that includes the identifier (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1 ); 
and
execute the executable electronic object in connection with receiving the particular electronic message and in response to determining the particular electronic message includes the identifier(Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 19. Silvano and Harvey teach the one or more tangible, non-transitory computer readable media of claim 18, and Silvano further teaches storing machine readable instruction that, when executed by the one or more processors, cause the one or more processors ( Silvano [0055] computer readable storage medium having computer readable program code and a microprocessor coupled to the computer readable storage medium, wherein responsive to executing the first computer readable program code, the processor is configured for executing computer readable program ) to: use the identifier to locate the executable electronic object in a memory system( Silvano [0132] resulting executable object is maintained in memory through a handler).

Regarding claim 20. Silvano and Harvey teach the one or more tangible, non-transitory computer readable media of claim 18, and Silvano further teaches wherein:
the source code further comprises a built-in second function of the programming language that is configured to, when executed, store electronic objects on in a memory system corresponding to the one or more computers (Silvano col 14, lines 3-15, col 17, lines 63 -66 Figures 8 and 13 input a string which create a object in a creator list to create an instance of a Message object interpreted as parameters available to a user-defined second function that is defined by the programmer input); and
the one or more tangible, non-transitory computer readable media further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors (Silvano col 14, lines 3-15 , Fig 8 ) to:
in response to evaluating the built-in second function in the source code , store the executable electronic object in the memory system, and generate the identifier, the identifier indicating a location of the electronic object in the memory system(Silvano col 13, lines 55 -60 Fig 8 and col 17, lines 63 -66 Fig 13 input a string which create a object in a creator list to create an instance of a Message object containing logically segmented storage locations interpreted as the identifier indicating a location of the electronic object in the memory system).

Regarding claim 21. Silvano and Harvey teach the one or more tangible, non-transitory computer readable media of claim 14, and Silvano further teaches wherein:
the source code further comprises a built-in second function of the programming language that is configured to, when executed, generate an application programming interface (API) (Silvano [0057]] software application (a main application) wherein the application renders a graphical user interface that allows a user to define at runtime some arbitrary financial instrument using the object-oriented programming language); and
the one or more tangible, non-transitory computer readable media further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
 in response to evaluating the built-in second function in the source code (Silvano [0098] , [0119] and [0123] application executed by computer where the programmatically generated source code may be generated by modifying the user-code string and the programmatically generated code wrapper string on the basis of the instrument definitions and variables referencing to inputs objects that comprise the value of such variables when the programmatically generated source code);
generate an API that applies the executable electronic object (Silvano [0057] and [0313] software application (a main application) wherein the application renders a graphical user interface that allows a user to define at runtime some arbitrary financial instrument using the object-oriented programming language),
 and execute the executable electronic object in response to receiving, via the API, i) the one or more electronic messages (Silvano [0056] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language ).

Regarding claim 22. Silvano teaches a system, comprising: one or more processors( Silvano [0055]); and one or more memory devices coupled to the one or more processors, the one or more memory devices storing machine readable instructions that, when executed by the one or more processors, cause the one or more processors ( Silvano [0055] computer readable storage medium having computer readable program code and a microprocessor coupled to the computer readable storage medium, wherein responsive to executing the first computer readable program code, the processor is configured for executing computer readable program )to:
 receive programmer input that includes the source code in a programming language, the source code defining a behavior of an executable electronic object( Silvano [0126] and [0268] r programmatically generated source code (i.e. a collection of computer instructions possibly with comments written using some human-readable computer language is received where programmatic source-code in interpreted as source code in a programming language accordance to instrument definitions and user-inputs), the source code including a built-in first function of the programming language that is configured to, when executed, identify parameters associated with electronic messages (Silvano [0014] and [0015] source code by invoking of user-defined financial instrument in an object-oriented programming language interpreted as behavior of an executable electronic object ); and to make the parameters available to a user- defined second function that is defined by the source code (Silvano [0056] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language ); and 
evaluate the source code included in programmer input generating the executable electronic object according to the source code ( Silvano [0098] , [0119] and [0123] application executed by computer where the programmatically generated source code may be generated by modifying the user-code string and the programmatically generated code wrapper string on the basis of the instrument definitions and variables referencing to inputs objects that comprise the value of such variables when the programmatically generated source code ).
Silvano does not teach execute the executable electronic object in connection with one or more electronic messages, including: identifying a plurality of parameters in the one or more electronic messages; making the plurality of parameters available to the user-defined second function, and executing the user-defined second function with the plurality of parameters.
However, Harvey teaches execute the executable electronic object in connection with one or more electronic messages, including: identifying a plurality of parameters in the one or more electronic messages( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages); 
making the plurality of parameters available to the user-defined second function(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1),and
executing the user-defined second function with the plurality of parameters( Harvey col 8, lines 4-10 , col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message with name, address, personal information, and other creator information, interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as executing the user-defined second function with the plurality of parameters shown in Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 23. Silvano and Harvey teach the system of claim 22, and Harvey further teaches wherein:
the programming language defines keywords for the built-in first function (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, as input corresponding to the user-defined second function includes a subset of the keywords interpreted as keywords corresponding to respective parameters associated with electronic messages), the keywords corresponding to respective parameters associated with electronic messages, first source code corresponding to the user-defined second function includes a subset of the keywords (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information with keyword , and other creator information to central controller module interpreted electronic message interpreted as first programmer input corresponding to the user-defined second function includes a subset of the keywords); and
the one or more memory devices further store machine readable instructions that, when executed by the one or more processors, cause the one or more processors to use the subset of the keywords to select a subset of the parameters to be made available to the user-defined second function(Harvey col 8, lines 2-8, col 14 lines 10 - 16 and col 25 lines 39 - 41 e-mail message creator information with keyword , interpreted as identifier invoked through an application object obtained from the executable component emailed message interpreted as parameters to be made available to the user-defined second function).
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 24. Silvano and Harvey teach the system of claim 22, and Harvey further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
receive an indicator of an individual electronic message(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1);
invoke the executable object in connection with the individual electronic message( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages); and
identify the plurality of parameters in the individual electronic message(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 25. Silvano and Harvey teach the system of claim 22, and Harvey further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
receive an indicator of a file that includes a plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1);
invoke the executable object in connection with the plurality of electronic messages( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as invoke executable electronic object in connection with one or more electronic messages).; and
identify the plurality of parameters in the plurality of electronic messages(Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).

Regarding claim 26. Silvano and Harvey teach the system of claim 22, and Harvey further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
generate an identifier corresponding to the electronic object (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted an indicator of a file that includes a plurality of electronic messages);
receive a particular electronic message that includes the identifier (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted an indicator of a file that includes a plurality of electronic messages);and
execute the executable electronic object in connection with receiving the particular electronic message ( Harvey col 14 lines 10-16 and col 25 lines 39 - 41 e-mail message with address interpreted as identifier invoked a application object obtained from the executable component emailed interpreted as the executable electronic object in connection with one or more electronic messages), and in response to determining the particular electronic message includes the identifier (Harvey col 8, lines 4-10 , col 13, lines 10-15 user identify email with name, address, personal information, and other creator information to central controller module interpreted making the plurality of parameters available to the user-defined second function shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Silvano by incorporating the teachings of Harvey. 
Doing so message component and an executable component enable multiple users to connect within a specific community. The application object includes functionality which allows the user's local computer to automatically set up a user interface to connect with a central controller which facilitates interaction and introduction between and among users.

Regarding claim 27. Silvano and Harvey teach the system of claim 26, and Silvano further teaches wherein the one or more memory devices further store machine readable instruction that, when executed by the one or more processors (Silvano [0055] computer readable storage medium having computer readable program code and a microprocessor coupled to the computer readable storage medium, wherein responsive to executing the first computer readable program code, the processor is configured for executing computer readable program ), cause the one or more processors to: use the identifier to locate the executable electronic object in the one or more memory devices (Silvano [0132] and [0408] the resulting executable object is maintained in memory through a handler with `pointer` to the memory location hosting such data is passed to user-code,).

Regarding claim 28. Silvano and Harvey teach the system of claim 26, and Silvano further teaches wherein:
the source code further comprises a built-in second function of the programming language that is configured to, when executed, store electronic objects in the one or more memory devices( Silvano [0014] and [0015] source code by invoking of user-defined financial instrument in an object-oriented programming language interpreted as behavior of an executable electronic object); and
the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors to:
in response to evaluating the built-in second function in the source code, store the executable electronic object in the one or more memory devices( Silvano [0056] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language); and generate the identifier, the identifier indicating a location of the electronic object in the one or more memory devices((Silvano [0098] , [0119] and [0123] application executed by computer where the programmatically generated source code may be generated by modifying the user-code string and the programmatically generated code wrapper string on the basis of the instrument definitions and variables referencing to inputs objects that comprise the value of such variables when the programmatically generated source code).

Regarding claim 29. Silvano and Harvey teach the system of claim 22, and Silvano further teaches wherein: the source code further comprises a built-in second function of the programming language that is configured to, when executed( Silvano [0126] and [0268] programmatically generated source code (i.e. a collection of computer instructions possibly with comments written using some human-readable computer language is received where programmatic source-code in interpreted as source code in a programming language accordance to instrument definitions and user-inputs), generate an application programming interface (API) (Silvano [0057] Application programming interface);
 the one or more memory devices further store machine readable instruction that, when executed by the one or more processors, cause the one or more processors(Silvano col 14, lines 3-15 , Fig 8 ) to: 
in response to evaluating the built-in second function in the source code, generate an API that applies the executable electronic object(Silvano [0057] and [0313] software application (a main application) wherein the application renders a graphical user interface that allows a user to define at runtime some arbitrary financial instrument using the object-oriented programming language), and 
execute the executable electronic object in response to receiving, via the API,
 i) the one or more electronic messages(Silvano [0056], [0057] and [0106] instrument parameters report to user by error message interpreted as electronic message in said user code and orderly returning output objects representing contingent cashflows values; combining said user code and said programmatically-generated code wrapper into a derived source code by invoking said one or more compiler classes of said object-oriented language).

Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455